Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 13, 2020

                                     No. 04-19-00311-CV

                                       Ernest BUSTOS,
                                          Appellant

                                               v.

                    ENCINO PARK HOMEOWNERS ASSOCIATION,
                                   Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18828
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
       Appellee’s brief was originally due to be filed January 13, 2020. The appellee’s first
motion for extension of time was granted, extending the deadline for filing the brief to February
12, 2020. On February 11, 2020, appellee filed a motion requesting an additional extension of
time to file the brief until March 13, 2020, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME APPELLEE WILL BE
GRANTED. Appellee’s brief must be filed by March 13, 2020, or the case may set “at issue”
and submitted without the appellee’s brief.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court